EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter J. W. Melsa on 03 January 2021. See the attached Interview Summary for details.

The application has been amended as follows:
Claim 1 has been amended to read:
1.	A computer-implemented method for determining answers to a cognitive assessment test, the method comprising:
presenting, by one or more processors, images corresponding to multiple-choice answers for the cognitive assessment test;
receiving, by one or more processors, electroencephalograph (EEG) signals based upon a user’s brain activity during administration of the cognitive assessment test;
determining, by one or more processors, whether the user intends to decide upon an answer from the multiple-choice answers based upon the EEG signals;
in response to determining that the user intends to decide upon an answer, waiting until a pre-determined time period expires before [accepting] determining the user’s [intended] answer;
determining, by one or more processors, the user’s answer from the multiple-choice answers [based upon the EEG signals after it is determined that the user intends to decide upon the answer] by determining that the user is paying attention to an image of the answer based upon the EEG signals;

verifying, by one or more processors, the user’s answer based upon the EEG signals received after the user’s answer has been determined, wherein the act of verifying the user’s answer comprises determining, based upon the received EEG signals, whether the user continues paying attention to the image of the determined answer while the cancellation image is being presented.

Claim 4, line 3 has been amended to replace the term “when” with the term - - while - -.

Claim 7 has been amended to read:
7.	A non-transitory, tangible computer-readable medium storing machine-readable instructions for determining answers to a cognitive assessment test that, when executed by a processor, cause the processor to:
present images corresponding to multiple-choice answers for the cognitive assessment test;
receive electroencephalograph (EEG) signals based upon a user’s brain activity during administration of the cognitive assessment test;
determine whether the user intends to decide upon an answer from the multiple-choice answers based upon the EEG signals;
in response to determining that the user intends to decide upon an answer, wait until a pre-determined time period expires before [accepting] determining the user’s [intended] answer;
determine the user’s answer from the multiple-choice answers [based upon the EEG signals after it is determined that the user intends to decide upon the answer] by determining that the user is paying attention to an image of the answer based upon the EEG signals;

verify the user’s answer based upon the EEG signals received after the user’s answer has been determined, wherein the instructions to verify the user’s answer include instructions to determine, based on the received EEG signals, whether the user continues paying attention to the image of the determined answer while the cancellation image is being presented.

	Claim 10, line 4 has been amended to replace the term “when” with the term - - while - -.

	Claim 12, line 5 has been amended to replace the term “display” with the term - - present - -.

	Claim 23 has been amended to read:
23.	A computer-implemented method for determining answers to a cognitive assessment test, the method comprising:
displaying, by one or more processors, images corresponding to multiple-choice answers for the cognitive assessment test on a display;
receiving, by one or more processors, electroencephalograph (EEG) signals based upon a user’s brain activity during administration of the cognitive assessment test;
determining, by one or more processors, whether the user intends to decide upon an answer from the multiple-choice answers based upon the EEG signals;
in response to determining that the user intends to decide upon an answer, waiting until a pre-determined time period expires before [accepting] determining the user’s [intended] answer;
based upon the EEG signals;
while the user is determined to be paying attention to the image of the answer, presenting on the display a cancellation image indicative of an option to allow the user to cancel the determined answer when the user pays attention to the cancellation image; and
verifying or cancelling, by one or more processors, the user’s answer based upon the EEG signals received after the user’s answer has been determined, wherein the act of verifying or cancelling the user’s answer comprises determining, based upon the received EEG signals, whether the user continues paying attention to the image of the determined answer [while] or transitions to focusing on the cancellation image[ is being presented].

Claim 25, line 3 has been amended to replace the term “when” with the term - - while - -.

Claim 26, line 5 has been amended to replace the phrase “and verifying” with the phrase - - presenting a cancellation image, and verifying or cancelling - -.

Claim 27 has been amended to read:
27.	A non-transitory, tangible computer-readable medium storing machine-readable instructions for determining answers to a cognitive assessment test that, when executed by a processor, cause the processor to:
display images corresponding to multiple-choice answers for the cognitive assessment test on a display;

determine whether the user intends to decide upon an answer from the multiple-choice answers based upon the EEG signals;
in response to determining that the user intends to decide upon an answer, wait until a pre-determined time period expires before [accepting] determining the user’s [intended] answer;
determine the user’s answer from the multiple-choice answers [based upon the EEG signals after it is determined that the user intends to decide upon the answer] by determining that the user is paying attention to an image of the answer based upon the EEG signals;
while the user is determined to be paying attention to the image of the answer, present on the display a cancellation image indicative of an option to allow the user to cancel the determined answer when the user pays attention to the cancellation image; and
verify or cancel the user’s answer based upon the EEG signals received after the user’s answer has been determined, wherein the instructions to verify or cancel the user’s answer include instructions to determine, based on the received EEG signals, whether the user continues paying attention to the image of the determined answer [while] or transitions to focusing on the cancellation image[ is being presented].

	Claim 29, line 4 has been amended to replace the term “when” with the term - - while - -.

Claim 30, line 6 has been amended to replace the phrase “and verify” with the phrase - - present a cancellation image, and verify or cancel - -.


The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a computer-implemented method or a non-transitory, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETSUB D BERHANU/Primary Examiner, Art Unit 3791